SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

769
CAF 11-01916
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF PAMELA A. BROWN,
PETITIONER-RESPONDENT,

                      V                              MEMORANDUM AND ORDER

RALPH PATTERSON, RESPONDENT-APPELLANT,
AND ALAINNA BROWN, RESPONDENT.
(APPEAL NO. 2.)


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.

SANDRA FISHER SWANSON, ATTORNEY FOR THE CHILD, AUGUSTA, GEORGIA.


     Appeal from an order of the Family Court, Chautauqua County
(Judith S. Claire, J.), entered June 29, 2011 in a proceeding pursuant
to Family Court Act article 6. The order directed that respondent
Ralph Patterson’s visitation with the child shall be supervised.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs and the matter is
remitted to Family Court, Chautauqua County, for further proceedings
on the amended petition in accordance with the same Memorandum as in
Matter of Brown v Patterson ([appeal No. 1] ___ AD3d ___ [July 5,
2013]).




Entered:    July 5, 2013                           Frances E. Cafarell
                                                   Clerk of the Court